 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    REGIS COOPER,                                       No. 2:21-cv-00056-TLN-AC
12                         Plaintiff,
13            v.                                          ORDER
14    I. RIVERA, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 5, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 8.) Plaintiff

23   has not filed objections to the findings and recommendations.

24           The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations issued March 5, 2021 (ECF No. 8), are ADOPTED

28   in full, and
                                                          1
 1         2. This action is DISMISSED without prejudice.

 2         3. The Clerk of Court is directed to close the case.

 3   DATED: July 14, 2021

 4

 5

 6
                                                  Troy L. Nunley
 7                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
